Filed 12/6/18 by Clerk of Supreme Court
                       IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA


                                   2018 ND 272


City of Grand Forks,                                        Plaintiff and Appellant

       v.

Thomas Arthur Barendt,                                     Defendant and Appellee


                                  No. 20180227


       Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Jay D. Knudson, Judge.

       AFFIRMED.

       Opinion of the Court by McEvers, Justice.

       Sarah W. Gereszek, Grand Forks, ND, for plaintiff and appellant.

       Joel F. Arnason (argued) and Kerry S. Rosenquist (on brief), Grand Forks, ND,
for defendant and appellee.
                         City of Grand Forks v. Barendt
                                   No. 20180227


       McEvers, Justice.
[¶1]   The City of Grand Forks appeals a district court order suppressing the results
of Thomas Barendt’s chemical breath test after the City charged Barendt with actual
physical control of a vehicle while under the influence of alcohol. We affirm,
concluding North Dakota’s implied consent advisory must be read after placing an
individual under arrest and before the administration of a chemical test.


                                          I
[¶2]   According to the facts as agreed to by the parties, in October 2017, while
conducting a welfare check in Grand Forks, Officer Luke Wentz observed Barendt
slumped over in his vehicle. After interacting with Barendt, Wentz suspected Barendt
may be under the influence of alcohol. Wentz administered field sobriety tests, and
Barendt refused a preliminary breath test.
[¶3]   Wentz informed Barendt of the North Dakota implied consent advisory and
Barendt agreed to take a chemical breath test. Wentz then arrested Barendt for actual
physical control of a vehicle while under the influence of alcohol and administered
a breath test at the Grand Forks County Correctional Center. The breath test results
showed Barendt’s blood alcohol concentration was above 0.08 percent.
[¶4]   In March 2018 before trial, Barendt moved to suppress the results of the
chemical breath test because he was not given the implied consent advisory after he
was arrested and before Wentz administered the test. The district court agreed and
suppressed Barendt’s breath test results. Relying on State v. O’Connor, 2016 ND 72,
877 N.W.2d 312, the court concluded “that the rule of law in North Dakota is that an
implied consent advisory must be given after an individual has been placed under
arrest and before the chemical test is administered.”



                                          1
                                           II
[¶5]   The City argues the district court erred in suppressing the results of Barendt’s
chemical breath test because Barendt filed his suppression motion after the pretrial
motion deadline.
[¶6]   The district court established a January 19, 2018, pretrial motion deadline.
Barendt’s original trial date was March 13, 2018; however, trial was continued to
May 22, 2018, after the City requested a continuance. The pretrial motion deadline
was not extended, and Barendt filed his motion to suppress on March 22, 2018.
[¶7]   Under N.D.R.Crim.P. 12(c)(1), “[t]he court may . . . set a deadline for the
parties to make pretrial motions and may also schedule a motion hearing.” “At any
time before trial, the court may extend or reset the deadline for pretrial motions.”
N.D.R.Crim.P. 12(c)(2). If a party does not meet the deadline established for filing
pretrial motions, “the motion is untimely. But a court may consider the defense,
objection, or request if the party shows good cause.” N.D.R.Crim.P. 12(c)(3).
[¶8]   The parties and the district court acknowledged Barendt’s motion was not
timely; however, the court considered and granted the motion, explaining:
       [T]he motion in this case pertains to the admissibility of Intoxilyzer test
       results pursuant to statute. It is a foundational requirement that the City
       adhere to the implied consent laws in order to use the test results as
       evidence. The Court finds that the admissibility of the test results could
       and would be challenged, in any event, before or even during trial on
       the matter. Therefore, the Court is considering and ruling upon the
       Defendant’s motion at this time.
[¶9]   Under N.D.R.Crim.P. 12(c)(3), a district court may consider an untimely
motion if the party shows good cause. Here, the court implicitly found Barendt
showed good cause for the untimely motion by finding the admissibility of Barendt’s
chemical test results could have been challenged at trial. Although Barendt’s motion
was untimely, he filed it two months before trial, and the City has not shown it was
prejudiced by the court’s decision to consider the motion. We conclude the court did
not abuse its discretion by considering Barendt’s motion to suppress.



                                           2
                                          III
[¶10] The City argues there is no requirement that an officer must read an individual
the implied consent advisory after placing the individual under arrest and before
administering a chemical test. The City argues the results of a chemical test are
admissible so long as the reading of the implied consent advisory is contemporaneous
to arrest.
[¶11] Statutory interpretation is a question of law, fully reviewable on appeal. Zajac
v. Traill Cty. Water Res. Dist., 2016 ND 134, ¶ 6, 881 N.W.2d 666. The primary
objective in interpreting statutes is to determine legislative intent, as that intent is
expressed in the statute’s language. State v. Ngale, 2018 ND 172, ¶ 10, 914 N.W.2d
495. Words in a statute are given their plain, ordinary, and commonly understood
meaning, unless a contrary intention plainly appears. N.D.C.C. § 1-02-02. “Statutes
relating to the same subject matter should be construed together so as to harmonize
them if possible.” Broeckel v. Moore, 498 N.W.2d 170, 172 (N.D. 1993).
[¶12] The implied consent requirements for chemical testing of a motor vehicle
driver to determine alcohol concentration are set forth in N.D.C.C. § 39-20-01. The
statutory directives relating to a law enforcement officer’s administration of a
chemical test are contained in N.D.C.C. § 39-20-01(2) and (3):
       2.     The test or tests must be administered at the direction of a law
              enforcement officer only after placing the individual under
              arrest and informing that individual that the individual is or will
              be charged with the offense of driving or being in actual
              physical control of a vehicle upon the public highways while
              under the influence of intoxicating liquor, drugs, or a
              combination thereof. For the purposes of this chapter, the taking
              into custody of a child under section 27-20-13 or an individual
              under twenty-one years of age satisfies the requirement of an
              arrest. The law enforcement officer shall determine which of
              the tests is to be used.
       3.     a.      The law enforcement officer shall inform the individual
                      charged that North Dakota law requires the individual to
                      take a chemical test to determine whether the individual
                      is under the influence of alcohol or drugs and that refusal
                      of the individual to submit to a test directed by the law
                      enforcement officer may result in a revocation of the
                                           3
                     individual’s driving privileges for a minimum of one
                     hundred eighty days and up to three years. In addition,
                     the law enforcement officer shall inform the individual
                     refusal to take a breath or urine test is a crime punishable
                     in the same manner as driving under the influence. If the
                     officer requests the individual to submit to a blood test,
                     the officer may not inform the individual of any criminal
                     penalties until the officer has first secured a search
                     warrant.
              b.     A test administered under this section is not admissible
                     in any criminal or administrative proceeding to determine
                     a violation of section 39-08-01 or this chapter if the law
                     enforcement officer fails to inform the individual charged
                     as required under subdivision a.
[¶13] Section 39-20-01(2), N.D.C.C., states a chemical test must be administered “at
the direction of a law enforcement officer only after placing the individual under
arrest and informing that individual that the individual is or will be charged with the
offense of driving or being in actual physical control of a vehicle upon the public
highways while under the influence of intoxicating liquor, drugs, or a combination
thereof.” The officer must then “inform the individual charged that North Dakota law
requires the individual to take a chemical test to determine whether the individual is
under the influence of alcohol or drugs.” N.D.C.C. § 39-20-01(3)(a). The officer
must also inform the individual charged of the consequences for refusing a chemical
test. Id. If the officer fails to inform the individual charged as required under
N.D.C.C. § 39-20-01(3)(a), the test results are “not admissible in any criminal or
administrative proceeding.” N.D.C.C. § 39-20-01(3)(b).
[¶14] Reading together N.D.C.C. § 39-20-01(2) and (3), the “individual charged” in
N.D.C.C. § 39-20-01(3) refers to the individual in N.D.C.C. § 39-20-01(2) who is
arrested and informed “that the individual is or will be charged with the offense of
driving or being in actual physical control of a vehicle upon the public highways
while under the influence of intoxicating liquor, drugs, or a combination thereof.”
(Emphasis added.) Because a chemical test must be administered “only after placing
the individual under arrest,” a plain reading of subdivisions (2) and (3) suggests that
the implied consent requirements of N.D.C.C. § 39-20-01(3)(a) relating to refusal of
                                          4
the test must also be read to the individual charged after placing the individual under
arrest.   Therefore, we conclude that under the plain language of N.D.C.C. §
39-20-01(2) and (3), the legislature intended that an officer read the implied consent
advisory to the individual charged after placing the individual under arrest
[¶15] In granting Barendt’s motion to suppress his breath test results, the district
court relied on O’Connor, 2016 ND 72, 877 N.W.2d 312, a case that also involved the
interpretation of N.D.C.C. § 39-20-01(3). However, in O’Connor, at ¶ 8, we
addressed a slightly different issue; specifically, whether an officer’s reading of an
incomplete implied consent advisory satisfied N.D.C.C. § 39-20-01(3)(a). After
placing O’Connor under arrest, the officer failed to inform him that refusal to take a
chemical test is a crime punishable in the same manner as driving under the influence.
O’Connor, at ¶ 3. We held O’Connor’s breath test result was inadmissible under
N.D.C.C. § 39-20-01(3)(b) because “[t]he officer did not provide O’Connor a
complete chemical test implied consent advisory after his arrest and before
submission to the Intoxilyzer test.” O’Connor, at ¶ 14.
[¶16] Although O’Connor dealt with a different issue with different facts, the case
foreshadowed the result here. O’Connor contained statements indicating the implied
consent advisory must be read to an individual after arrest and before administration
of a chemical test. See, e.g., O’Connor, 2016 ND 72, ¶¶ 11, 13, 877 N.W.2d 312
(stating that permitting an implied consent advisory given before an arrest to satisfy
the statutory requirement to advise for the chemical test is wholly incompatible with
the statute’s language; and further stating “The Legislature has directed that a specific
warning be provided to an arrested defendant before the results of a chemical test can
be admitted in a criminal or administrative proceeding.”).
[¶17] We conclude the implied consent advisory under N.D.C.C. § 39-20-01(3) must
be read after placing an individual under arrest and before administering a chemical
test to determine alcohol concentration or the presence of other drugs. The district
court properly granted Barendt’s motion to suppress.



                                           5
                                       IV
[¶18] The suppression order is affirmed.
[¶19] Lisa Fair McEvers
      Daniel J. Crothers
      Jerod E. Tufte
      Jon J. Jensen
      Gerald W. VandeWalle, C.J.




                                       6